Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Raheja (Reg. No. 59,274) on 03/12/2021.

The application has been amended as follows: 
	1.	(Currently Amended) A method of controlling displaying in an electronic device, the method comprising:
receiving at least one keyword for blocking an object included in a webpage;
determining whether a recognition model corresponding to the at least one keyword is stored in the electronic device in response to receiving the at least one keyword;
in case of the determining that the recognition model is not stored in the electronic device:
transmitting information including an identification number of the electronic device and the at least one keyword to a server,
receiving, from the server, the recognition model corresponding to the at least one keyword, wherein the recognition model is generated by the server based on the transmitted information, the identification number and a corresponding object, wherein a plurality of objects corresponding to each keyword are collected in the server, and wherein the recognition model is updated to a learning recognition model in the server based on the corresponding object collected for the at least one keyword, and
installing the recognition model corresponding to the at least one keyword received from the server in a memory of the electronic device;
executing the recognition model prior to executing a search for an input in a search field of a web browser; 
receiving a first webpage including at least one object based on a result of the search;
identifying, by the electronic device, that a first object corresponding to the at least one keyword exists in the first webpage by using the executed recognition model; 
based on the first object existing in the webpage, excluding, by the electronic device, the first object corresponding to the at least one keyword from the first webpage; and 
displaying the first webpage including a second object replacing the first object


2.	(Previously Presented) The method of claim 1, further comprising:
receiving a user input for setting a third object corresponding to the at least one keyword to replace the first object; and
displaying the first webpage including the third object.

3.	(Previously Presented) The method of claim 1, further comprising providing a warning message notifying that the received first webpage includes the first object corresponding to the at least one keyword.


generating a pop-up window providing a user interface to block the first object if the first object exists in the received first webpage, and
displaying the generated pop-up window.

5.	(Previously Presented) The method of claim 1, further comprising:
identifying that a fourth object corresponding to an advertisement based on the at least one keyword exists in the received first webpage, and
if the fourth object exists in the received first webpage, replacing the fourth object with a fifth object, or removing the fourth object from the received first webpage.

6.	(Previously Presented) The method of claim 1, wherein the second object comprises preset object based on the at least one keyword.

7.	(Cancelled) 

8.	(Previously Presented) The method of claim 1, further comprising:
transmitting a new input keyword to the server if the new input keyword is input while operating the recognition model, and 
transmitting information comprising a deleted keyword to the server if a pre-stored keyword is deleted.

9.	(Previously Presented) The method of claim 1, wherein the recognition model is configured to identify whether the first object corresponding to the at least one keyword exists in the received first webpage by using at least one of a pattern recognition, a neural network, or a deep learning.

10.	(Currently Amended) An electronic device for controlling displaying, the electronic device comprising:
a display;
a transceiver; and
at least one processor configured to:
receive, via the transceiver, at least one keyword for blocking an object included in a webpage,
 determine whether a recognition model corresponding to the at least one keyword is stored in the electronic device in response to receiving the at least one keyword,
in case it is determined that the recognition model is not stored in the electronic device:
transmit, via the transceiver, information including an identification number of the electronic device and at least one keyword to a server
receive, from the server, the recognition model corresponding to the at least one keyword, wherein the recognition model is generated by the server based on the transmitted information, the identification number, and a corresponding object, wherein a plurality of objects corresponding to each keyword are collected in the server, and wherein the recognition model is updated to a learning recognition model in the server based on the corresponding object collected for the at least one keyword, and
install the recognition model corresponding to the at least one keyword received from the server in a memory of the electronic device,
execute the recognition model prior to executing a search for an input in a search field of a web browser,
receive a first webpage including at least one object based on a result of the search, 
identify that a first object corresponding to the at least one keyword exists in the first webpage by using the executed recognition model,  
based on the first object existing in the webpage, exclude the first object corresponding to the at least one keyword from the first webpage, and
display, on the display, the first webpage including a second object replacing the first object


11.	(Previously Presented) The electronic device of claim 10, wherein the at least one processor is further configured to:
receive a user input setting a third object corresponding to the at least one keyword to replace the first object; and
display the first webpage including the third object.

12.	(Previously Presented) The electronic device of claim 10, wherein the at least one processor is further configured to provide a warning message notifying that the received first webpage includes the first object corresponding to the at least one keyword. 

13.	(Previously Presented) The electronic device of claim 10, wherein, if the first object exists in the received first webpage, the at least one processor is further configured to: 
generate a pop-up window providing a user interface to block the first object, and 
control the display to display the generated pop-up window.

14.	(Previously Presented) The electronic device of claim 10, wherein the at least one processor is further configured to: 
identify that a fourth object corresponding to an advertisement based on the at least one keyword exists in the received first webpage, and 
if the fourth object exists in the received first webpage, replace the fourth object with a fifth object, or remove the fourth object from the received first webpage.

15.	(Previously Presented) The electronic device of claim 10, wherein, if an input for viewing the first object is received while displaying the second object, the at least one processor is further configured to replace the second object with the first object and display the first object in the display.

16.	(Previously Presented) The electronic device of claim 10, wherein the at least one processor is further configured to: 
transmit a new input keyword to the server if the new input keyword is input while operating the recognition model, and 
transmit information comprising a deleted keyword to the server if a pre-stored keyword is deleted.

17-20.	(Cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and remarks of 02/16/2021 amended claims 1 and 10.  An interview was conducted on 03/05/2021 to discuss further proposed amendments to clarify the claims in order to overcome Serena and Granik.
The Examiner agrees with Applicant’s remarks (02/16/2021) that the claims as clarified by this Examiner’s Amendment overcome the combination of Serena and Granik.
Accordingly, the 35 USC 103 rejections of claims 1-16 over Serena in view of Granik are withdrawn.
Claims 1-6 and 8-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142